Citation Nr: 0512349	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  96-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a cervical spine disorder.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability manifested by a loss of 
balance.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability manifested by weakness of 
the arms and the legs.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a vision disorder, to include impaired 
eyesight.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1956, and from January 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a cervical spine disorder, a 
disability manifested by a loss of balance, a disability 
manifested by weakness of the arms and the legs, and for a 
vision disorder to include impaired eyesight, reasoning that 
the claims were not well grounded.  Subsequently, those 
claims were readjudicated and denied on the merits.  

The veteran had requested a Board hearing, which was 
scheduled for June 27, 2002.  He was notified of that hearing 
by the RO in May 2002.  However, the veteran failed to appear 
for the hearing.  


FINDINGS OF FACT

1.  The veteran was hospitalized at the VA Medical Center 
(VAMC) in Tucson, Arizona, from August 2, 1994, to August 5, 
1994, for treatment of a psychiatric disorder.  

2.  During his hospitalization, another patient fell on the 
veteran, which the veteran maintains resulted in injuries 
including: a cervical spine disorder; a disability manifested 
by a loss of balance; a disability manifested by weakness of 
the arms and the legs, and a vision disorder to include 
impaired eyesight.  

3.  In September 1994, the RO received the veteran's claims 
of entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

4.  The injuries which reportedly stemmed from another VA 
patient falling on the veteran during his hospitalization in 
August 1994 were not the result of or caused by that VA 
hospitalization, to include medical treatment received during 
that time and the conditions and circumstances of VA 
hospitalization.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a cervical spine 
disorder; a disability manifested by a loss of balance; a 
disability manifested by weakness of the arms and the legs, 
and a vision disorder to include impaired eyesight, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  In a recent case, 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005), the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an August 2001 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of rating decisions issued 
from June 1995 forward, and a detailed October 1995 Statement 
of the Case (SOC) and subsequent SSOCs issued during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  Any 
notice provided by VA needs to be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  See Mayfield v. Nicholson, 
supra, slip op. at 27, noting that all relevant VA 
communications must be considered when determining whether 
adequate notice has been provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
Numerous attempts to schedule the veteran for VA examinations 
by contacting him at various addresses of record have been 
unsuccessful.  However, for its part, VA has done everything 
reasonably possible to assist the veteran, and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records document that the veteran has a 
congenital deformity manifested by ligamentous 
relaxation/subluxation of multiple joints diagnosed as 
Ehler's-Danlos syndrome.  In September and October 1972, the 
veteran was hospitalized for treatment of Ehler's-Danlos 
syndrome, manifested by spasms affecting all muscle groups 
and hyperextension of multiple joints.  The report of that 
admission reflects that the veteran also had associated 
problems which included limitation of motion of the cervical 
spine and photophobia, diplopia and blurred vision, and loss 
of balance/feeling.  A private medical record of April 1981 
documents findings of cervical degenerative arthritis.

Many years later, in September 1994, the veteran filed his 
initial claim under the provisions of 38 U.S.C.A. § 1151, 
claiming severe pain in the cervical spine, loss of sense of 
balance, extreme weakness in both legs and arms, and severely 
impaired eyesight.  The veteran reported that these 
conditions were the result of an attack on him by a patient 
at the VAMC in Tucson, Arizona in August 1994, where the 
veteran was being treated for a psychiatric condition.  

VA records show that the veteran was hospitalized from August 
2, 1994, to August 5, 1994, primarily for treatment of 
depression.  It was noted that the veteran had been 
hospitalized five previous times for depression and suicidal 
ideation.  It was also reported that he had chronic pain from 
a congenital connective tissue disease, as well as having 
other medical problems including coronary artery disease, 
history of a stroke, chronic obstructive pulmonary disease, 
probable radiation exposure from atomic testing, and newly 
diagnosed diabetes.  The report indicated that the veteran 
became extremely anxious when another patient was admitted to 
the floor, who at one point fell on him and at another point 
was verbally threatening toward the patient.  Diagnoses of 
major depression, chronic pain secondary to connective tissue 
disease, and diabetes were made.  With regard to pain, the 
report stated that the veteran had been taking Tylenol due to 
pain and needed slightly more, after the incident when the 
patient fell on him, and the veteran thereafter complained of 
pain and spasms of the left neck.  

Thereafter the veteran was provided an MRI examination of the 
spine and head on August 10, 1994, following the incident 
earlier in August 1994 when the other patient fell on him.  
The veteran complained of increased neck pain.  The report 
indicated that an examination by a neurologist did not reveal 
any physiologic cause for the reports of right arm 
tremulousness and numbness, and that the veteran's reports of 
this were not physiologically consistent.  

A private CT scan of the head, dated August 25, 1994, 
revealed normal computed tomography of the brain and skull, 
and it was noted that, compared with a previous CT scan of 
the head in July 1993, there was no change.  

A VA record dated on August 30, 1994, indicates that the 
veteran continued to have severe problems with weakness in 
his legs, instability, and blurred vision.  It was noted 
that, just before he was hit in the head by another patient, 
the veteran's dosage of Trazodone had been increased to 200 
mg and he had just been started on Paxil, and the doctor 
suspected that this combination could be creating some of the 
veteran's problems.  The assessments included: persistent 
neck pain; and persistent weakness, and fatigue, probably due 
to a combination of Paxil and Trazodone.  

A September 22, 1994, record indicates that the veteran's 
photophobia had gotten progressively worse.  Apparently, when 
he had previously been seen by an ophthalmologist, there had 
been no obvious problems.  

A VA medical record dated in November 1994 reflects that the 
veteran was seen due to complaints of impaired eyesight.  The 
record indicates that there was no history of eye disease, 
but that the veteran had noticed diplopia two months 
previously, which it was noted had pretty much disappeared.  
A diagnosis of resolving diplopia following head injury was 
made.  

A VA examination of the spine was conducted in November 1994.  
The veteran complained of low back and neck pain.  He 
reported that he had experienced neck pain for many years, 
and that Ehler's-Danlos syndrome was diagnosed during 
service.  The veteran reported that his neck pain had gotten 
worse following the incident which occurred in August 1994 
when, reportedly, a drunk patient on the psychiatric ward 
struck the veteran with an elbow on the right side of his 
head and neck.  An impression of mild cervical spondylosis at 
the C4-5, C5-6, and C6-7 levels, with some narrowing of the 
neural foramen and some mild spinal stenosis, was made. 

A VA neurological examination was also conducted in November 
1994.  The veteran indicated that since his injury he could 
not walk reliably, due to frequent falling.  The examiner 
indicated that muscle testing was essentially impossible due 
to give-way weakness, everywhere that was tested.  The 
examiner noted that the impression was most consistent with 
lumbosacral radiculopathy, and that although the veteran gave 
a history of cervical spinal stenosis, there were no 
examination findings consistent with this.  The examiner 
concluded that since the veteran had a long-standing history 
of similar complaints, it was difficult to evaluate whether 
his condition had worsened after his reported injury in 
August 1994.  The examiner opined that the only way to do 
this properly was to compare the results of neurological 
testing pre- and post-injury, and to compare the results of 
the other objective diagnostic tests, such as imaging studies 
of the spine.   

The veteran also went an audiological/ear examination in 
November 1994.  It was reported that he lost his balance 
easily, and noted that he had suffered a stroke 11/2 years 
earlier, following which he would fall to the left.  The 
veteran reported that he fell even more often after being 
struck by a man's elbow in August 1994, he also reported that 
his balance problems had gotten worse since then.  The 
diagnostic impressions included vertigo of uncertain 
etiology, likely due both to vertebral basiliar insufficiency 
and to a post-infarct syndrome.  The examiner commented that 
the role of trauma was not clear.  Degenerative arthritis of 
the cervical spine with related cervical muscle spasms was 
also diagnosed.  

The RO denied the veteran's claims brought under the 
provisions of 38 U.S.C.A. § 1151, in a June 1995 rating 
action.  

The veteran and his wife presented testimony at a hearing 
held at the RO in January 1996.  The veteran recounted the 
details of a reported assault by another patient which 
occurred in August 1994.  He also testified that the other 
patient verbally threatened him.  

Medical records dated from August 1994 through 1995 document 
numerous complaints of neck pain by the veteran.  

The record includes the October 1994 medical statement and 
opinion of Dr. F., who evaluated the veteran primarily for 
his complaints of neck pain.  An impression was noted of 
cervical strain/sprain with accompanying dysesthesias, 
indicative of spinal cord irritation arising out of injuries 
received in August 1994.  Dr. F. saw the veteran again in 
February 1995, at which time the veteran complained of 
worsening neck pain.  An MRI revealed cervical spondylosis, 
and suggested the presence of mild degrees of cord 
compression at multiple cervical levels.  An impression of 
nonspecific neurophysiologic evidence of neuropathy was also 
made.  

The file also includes an August 1995 medical statement of 
Dr. W., indicating that the veteran had been having a lot of 
chronic back pain.  The doctor opined that, since the time 
the veteran sustained some type of injury during VA 
hospitalization, he had more significant complaints of pain 
which had required him to use a soft collar on his neck, most 
of the time. 

A private medical report of November 1995 documents that an 
MRI of the cervical spine had shown cervical spondylosis with 
cord irritation of Lhermitte phenomenon.

Private X-ray films of the cervical spine taken in June 1996 
revealed disk narrowing at C6/7 and mild facet degenerative 
changes at C3-C7.  There was no fracture or compression 
deformity, and interspinous distances appeared normal.  

Private medical records of Dr. L. show that the veteran was 
seen during 1997, complaining of increasing neck pain.  A 
January 1997 record indicated that the veteran had been 
wearing a soft collar around his neck since June 1994.  In 
March and April 1997 records, the doctor noted that the 
veteran had symptoms and signs that could not be explained 
solely from his cervical stenosis.  He also indicated that 
having reviewed neurological and MRI studies, the veteran's 
symptomatologies were out of proportion to the clinical 
findings.

VA examinations were scheduled for the veteran in January and 
March 2003 in conjunction with the conditions for which he 
had claimed benefits under the provisions of 38 U.S.C.A. 
§ 1151; however, the veteran failed to appear for those 
scheduled examinations.

The record reflects that the veteran also filed a claim for 
damages based upon the incident which occurred during his 
August 1994 VA hospitalization, under the Federal Tort Claims 
Act.  That claim was denied by the VA Regional Counsel in 
November 1996, and was appealed to the VA Office of General 
Counsel, which also denied the claim on reconsideration.  The 
records associated with that decision were added to the 
record, consisting of treatment records dated from 1990 to 
1994.  The pertinent records have already been summarized 
herein, with a few exceptions as explained in the next 
paragraph.   

Included in the additional evidence considered in the tort 
claim was a March 1996 statement from R.R., a volunteer 
working at the Tucson VAMC, in the psychiatric ward, when the 
events occurring during the August 1994 hospitalization 
unfolded.  She stated that, on the late morning of August 4, 
1994, she was sitting at a table talking to some patients and 
the veteran was sitting drinking coffee.  Another patient (Y) 
came toward her and the veteran, zig-zagging and lurching, 
like he was drunk or on drugs.  She observed that some 
patients tended to get wobbly on medication.  Y, described as 
a large man, then turned around and fell on the veteran, who 
did not fall from his chair.  Y then fell to the floor and 
was tended to by nurses.  The veteran did not report being 
injured at that time.  Within a day or two after, the veteran 
asked the volunteer to be a witness as to the incident, and 
he was wearing a brace on his neck.  She believed that, 
sometime thereafter, the veteran left the ward and was 
discharged somewhere.  She reported that she did not hear 
from him until October or November 1995, when he asked her to 
write a statement of her recollection of the events.

The records also contain an incident description prepared at 
the VAMC by a Certified Registered Nurse, dated August 4, 
1994, indicating that Y fell on the veteran, resulting in his 
neck being deflected to the left.  Examination findings at 
the time were positive for muscle spasms of the left 
posterior neck and moderate limitation of motion.  It was 
noted that X-ray films were not necessary, and a comment of 
"minor injury" was made.  

These records also contain X-ray films of the cervical spine 
done on August 8, 1994, at which time findings of discogenic 
degenerative change at the C6-7 level with mild neural 
foraminal narrowing at C5-6 and C6-7 levels bilaterally as 
well as soft tissue calcifications of the neck.  An MRI scan 
of the cervical spine and CT scan of the head were done on 
August 10, 1994.  The MRI scan of the head revealed no 
significant cranial or intracranial abnormalities.  The MRI 
of the spine showed mild cervical spondylosis at C4-5, C5-6, 
and C6-7. 

III.  Pertinent Law and Regulations

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in September 1994.

The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of VA or the 
occurrence of an accident to establish entitlement to 
compensation under section 1151 for adverse consequences of 
VA medical treatment, based on the regulatory provision found 
at 38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims invalidated 38 C.F.R. § 3.358(c)(3), 
holding that that portion of the regulation was unlawful 
because it exceeded the authority of the VA Secretary and 
violated the statutory rights granted to veterans by Congress 
under section 1151.  The U.S. Court of Appeals for the 
Federal Circuit subsequently concluded that the VA's 
regulations interpreting section 1151 as requiring fault or 
accident were entitled to no deference, and held that 38 
C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  On December 12, 1994, the Supreme 
Court similarly held that the VA was not authorized by 
section 1151 to exclude from compensation the "contemplated 
or foreseeable" results of non-negligent medical treatment, 
as provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 
513 U.S. 115 (1994).

On March 16, 1995, amended regulations that conformed to the 
Supreme Court's decision were published, and the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted.  
The amendment was made effective November 25, 1991, the date 
the initial Gardner decision was issued by the Court of 
Appeals for Veterans Claims.  60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).  

The regulations provide that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
Board notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,433-35 (Aug. 3, 
2004), to be codified at 38 C.F.R. § 3.361.  The amendment 
applies only to claims filed on or after October 1, 1997.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed his current claims seeking compensation 
benefits under 38 U.S.C.A. § 1151 in September 1994, after 
the Gardner precedent but before the legislation enacted in 
October 1997.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.

IV.  Analysis

At the outset, the Board notes that the veteran's claims for 
compensation under 38 U.S.C.A. § 1151 for variously claimed 
disorders were received in September 1994, and the claims 
will therefore be considered under the law and regulations 
that do not require fault on behalf of VA, as explained 
above.

In this case, the veteran does not allege that his claimed 
additional disability was the direct result of VA medical 
treatment.  Rather, he contends that VA is responsible for 
claimed injuries which occurred during the course of the his 
August 1994 hospitalization, during which time another 
patient fell on the veteran, allegedly causing claimed 
injuries to the cervical spine, and affecting balance, 
strength in the arms and legs, and the veteran's eyesight.  

The initial question which must be addressed is whether the 
claimed injuries sustained during the course of VA 
hospitalization were caused by or merely coincident with that 
hospitalization.  See Loving v. Nicholson, ___ Vet. App. ___, 
No. 02-885 (Mar. 29, 2005).  In order for a claim to succeed 
under 38 U.S.C.A. § 1151, initially, it is a legal 
requirement that the additional disability at issue in the 
claim proximately result from VA hospitalization or medical 
or surgical treatment.  38 C.F.R. §§ 3.358(a) & (c)(2), 
3.800; see also Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) in which it was held that an injury coincidental to, 
but not the result of, VA action does not legally qualify for 
compensation under 38 U.S.C.A. § 1151.  

The Board finds the circumstances of the veteran's case 
similar to both the fact patterns and incidents which 
occurred in the Sweitzer and Loving cases.  In the Loving 
case, the veteran was undergoing a VA examination when a 
metal ceiling grate or panel fell on him.  In that case, the 
Court held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not 
caused by it, and concluded that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 "lies beyond the ambit 
of section 1151."  In support of its conclusion in the 
Loving case, the Court made reference to the case of Sweitzer 
v. Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  In the instant case, as in those earlier 
precedents, the required causal connection between the 
incident causing the claimed injury and the fact of VA 
hospitalization or medical or surgical treatment is not 
demonstrated.  It is not disputed that another patient either 
accidentally or purposely fell on top of the veteran while 
both were hospitalized at a VAMC in August 1994, but any 
ensuing residual injury, although coincidental to, is not 
shown to have resulted from VA hospitalization.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA."  Id. at 505.  The Court noted that 
the legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see also VAOPGCPREC 
7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide 
compensation for disability related to VA treatment or 
examination has not changed.

VAOPGCPREC 7-97 notes the similarity of 38 U.S.C.A. § 1151 to 
workers' compensation law.  In workers' compensation claims, 
the basic test is whether the "obligations or conditions" 
of employment create a "zone of special danger" out of 
which the injury arose.  O'Leary v. Brown-Pacific-Maxon, 
Inc., 340 U.S. 504 (1951).  Extending the similar workers' 
compensation rule to the present claim, the basic question is 
whether the conditions and circumstances of the August 1994 
hospitalization created a zone of special danger which 
contributed to the veteran's fall and injury; if so, the 
injury was "the result of hospitalization."  Essentially, 
in accordance with the General Counsel opinion, it is 
necessary to determine the cause or risks which precipitated 
the fall or injury, and then to determine whether those risks 
arose from the claimant or from the conditions or 
circumstances of hospitalization.  VAOPGCPREC 7-97, para. 19.  
The opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.  The Board is bound by VA 
Office of General Counsel precedent opinions.  See 38 
U.S.C.A. § 7104.

In a subsequent opinion, VAOPGCPREC 01-99 (Feb. 16, 1999), 
published at 64 Fed. Reg. 31,680 (1999), the General Counsel 
clarified that VAOPGCPREC 7-97 had been limited to the plain 
meaning of the term "hospitalization," which was noted to 
ordinarily be understood to encompass, in addition to medical 
services, other custodial aspects of maintaining an 
individual in a hospital.

In the present case, there is no objective indication that 
the conditions and circumstances of VA hospitalization in 
August 1994 created a zone of special danger which 
contributed to another patient's falling on the veteran.  
Appropriate staff members were on site and in the ward at the 
time of the incident, and there is no indication of any 
maintenance failure which may have caused another patient to 
fall over the veteran.  The incident report, which is on file 
dated August 4, 1994, simply indicates that a fall by another 
patient caused minor injuries to the veteran.  The Board 
finds that the evidence preponderates against a finding that 
the incident which resulted in a patient's fall onto the 
veteran was due to some unique feature of the hospital 
premises, which created a zone of danger out of which the 
injury arose.  

VAOPGCPREC 7-97 also distinguished between cases where an 
injury was caused by a condition or circumstance of 
hospitalization and cases where an injury was merely incurred 
coincident with hospitalization "but due to some other 
cause."  Id. at 3-4.  In this case, the incident which 
occurred was solely attributable to the actions of another 
patient, either accidental or intentional, which were merely 
coincident with the VA hospitalization and were not a 
condition or circumstance of hospitalization caused or 
created by VA.  In a statement given by a volunteer worker 
who was on the scene at the time of the incident, but who 
provided her statement more than a year after the fact, she 
indicated that sometimes medication caused patients to be 
wobbly, but provided no factual basis for such a conclusion 
as to this patient.  There was no objective indication that 
alcohol, drugs, or medication, even if prescribed, played a 
part in the incident.

At worst, the actions of the other patient may have amounted 
to an intentional tort, since the veteran has characterized 
the incident as an assault by another patient.  The Board 
points out that the veteran brought a claim under the Federal 
Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680; but that 
claim was denied in November 1996.  Subsequently, under 
VAOPGCPREC 1-99, the VA General Counsel determined that 38 
U.S.C.A. § 1151 authorizes compensation only for disability 
resulting from the treatment or examination itself at a VA 
facility, and not for disability due to such intervening 
causes as a sexual assault or another intentional tort; 
remedies for such acts are beyond the scope of section 1151.  
See also Sweitzer v. Brown, supra, 5 Vet. App. at 505 (as 
noted, holding that section 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by the 
VA); VAOPGCPREC 7-97 (section 1151 does not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  

After careful review of the pertinent evidence of record, the 
Board finds, as a matter of fact, that the incident upon 
which the veteran bases his claims was not due to any special 
zone of danger or due to any action or inaction on the part 
of VA that was performed in conjunction with his 
hospitalization.  Instead, the incident was, if not an 
intentional act by the other patient, a merely coincidental 
event that was serendipitous with his VA hospitalization, and 
not an event that occurred as the result of VA 
hospitalization.  Sweitzer v. Brown, supra.  Accordingly, as 
in the Loving case, the veteran's claims for compensation lie 
beyond the ambit of 38 U.S.C.A. § 1151.  In a case like this, 
where the law and not the evidence is dispositive, the 
veteran's claims must be denied because of the lack of legal 
merit or entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cervical spine disorder, a disability manifested by a loss of 
balance, a disability manifested by weakness of the arms and 
the legs, and for a vision disorder to include impaired 
eyesight, all claimed as resulting from hospitalization at a 
VA Medical Center from August 2, 1994, to August 5, 1994, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


